Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into this 1st day of May, 2006 between St.
Mary Land & Exploration Company, a Delaware corporation (“St. Mary”), and A. J.
“Tony” Best (“Best”).

1.            Employment. On the terms and conditions set forth herein, St. Mary
hereby agrees to employ Best as its President and Chief Operating Officer and
Best hereby agrees to be so employed. Best shall utilize his full-time good
faith best efforts to perform such duties and discharge such responsibilities as
are customarily undertaken by such an officer of a corporation, together with
such other appropriate duties as may be assigned to him by the Board of
Directors and Chief Executive Officer of St. Mary. Such duties and
responsibilities shall include, but not be limited to, the following:

(a)          Perform a key role in the development and implementation of St.
Mary’s strategic plans and objectives, and identify exploration/development and
acquisition opportunities for new areas of growth consistent with St. Mary’s
growth strategies;

(b)          Supervise and provide expertise to management of St. Mary’s core
operating regions consistent with St. Mary’s exploration, exploitation,
development and production objectives for those regions;

(c)          Develop and maintain relationships with key business partners for
St. Mary’s operations;

(d)          Administer St. Mary’s property and corporate risk management
program; and

(e)          Supervise the coordination of reservoir engineering for external
and management reporting in accordance with all applicable requirements.

As President and Chief Operating Officer, Best will be invited to attend all
meetings of St. Mary’s Board of Directors and all committee meetings of the
Board, except those

 

 

Page 1 of 6

 



 

held exclusively with the independent directors and those held in Executive
Session. Furthermore, Best will be involved in internal and external financial
reporting reviews as well as shareholder relations efforts.

2.            Compensation. Upon the commencement of Best’s employment with St.
Mary, St. Mary shall compensate Best for his services hereunder at an initial
base salary of $375,000 per annum payable in semi-monthly installments. Such
compensation shall be subject to review and increase, as approved by the Board
of Directors of St. Mary, in accordance with the normal schedule for review by
the Compensation

Committee of the Board of Directors of executive officer base salaries. Other
components of Best’s compensation shall include full and immediate participation
in the following programs and plans of St. Mary (subject both to proration where
appropriate for Best’s partial year(s) of employment and subject to the terms
and conditions of each such program or plan):

 

a.

Cash Bonus Plan

 

 

b.

Change of Control Executive Severance Agreement

 

 

c.

Net Profits Interest Bonus Plan

 

 

d.

Pension Plan for Employees of St. Mary Land & Exploration Company

 

e.

St. Mary Land & Exploration Company Employee Benefits Summary

 

 

f.

St. Mary Land & Exploration Company 401(k) Profit Sharing Plan

 

 

g.

St. Mary Land & Exploration Company Incentive Stock Option Plan

 

 

h.

St. Mary Land & Exploration Company Nonqualified Unfunded Supplemental
Retirement Plan

 

i.

St. Mary Land & Exploration Company Restricted Stock Plan

 

j.

St. Mary Land & Exploration Company Stock Option Plan

 

 

In addition, Best shall receive, upon the commencement of Best’s employment with
St. Mary, pursuant to the terms of St. Mary’s Restricted Stock Plan, or, if
approved by St. Mary’s stockholders at the 2006 annual meeting of stockholders
to be held on May 17, 2006, St. Mary’s 2006 Equity Incentive Compensation Plan:
(i) a Special Restricted Stock award of 20,000 shares, which 20,000 shares shall
be immediately vested and not subject to forfeiture, and (ii) a Special
Restricted Stock Unit (RSU) award whereby Best may earn up to an additional
20,000 shares pursuant to the following schedule (with the shares underlying
such RSU to be

 

 

Page 2 of 6

 



 

subject to vesting immediately upon being earned, provided that Best remains
employed by St. Mary on the respective scheduled date for the award of such
shares, and such RSU to be settled with respect to vested shares upon such
vesting date):

Award Date

Base Award

Previous Year Net Asset Value Growth

> 10% but less than 15%.

Previous Year Net Asset Value Growth

15% or Greater

1st Quarter, 2007

1,250 RSUs

2,500 RSUs

1,250 RSUs

1st Quarter, 2008

1,250 RSUs

2,500 RSUs

1,250 RSUs

1st Quarter, 2009

1,250 RSUs

2,500 RSUs

1,250 RSUs

1st Quarter, 2010

1,250 RSUs

2,500 RSUs

1,250 RSUs

Total

5,000 RSUs

10,000 RSUs

5,000 RSUs

 

3. Chief Executive Officer. St. Mary and Best have agreed to enter into this
agreement based on the understanding that the Board intends, unless there is an
unexpected change of circumstances, to appoint Best to the CEO position within
one (1) year of his employment date. In the event Best is not promoted to CEO
within one (1) year of his employment date, Best shall be entitled to terminate
his employment with St. Mary and receive the severance referenced in Section 9,
subject to Section 8 (b).

 

4. Benefits. Best shall participate in the fringe benefits and other benefit
plans and practices of St. Mary, in the same manner and to the same comparable
extent as other senior executives of St. Mary, which shall include vacation as
Best deems appropriate, retirement benefits, life insurance, disability benefits
and insurance, and health and hospitalization benefits and insurance.

5. Relocation. Best agrees to relocate from his current residence in College
Station, Texas, to the Denver, Colorado area. St. Mary agrees to pay Best a cash
stipend equal to one month’s salary in order to offset miscellaneous moving
expenses. This amount shall be in addition to the benefits set forth in St.
Mary’s Relocation Policy. St. Mary will also provide relocation benefits for
Best to his home of origin if his employment is terminated by St. Mary prior to
June 12, 2008.

 

 

 

Page 3 of 6

 



 

 

 

6.

Sign-On Bonus. Upon joining the company, St. Mary will pay Best $50,000 cash.

 

7.            Term. The term of the employment of Best by St. Mary shall
commence on June 12, 2006.

 

8.

Termination.

(a)         Voluntary. This Agreement shall continue in effect until terminated
by Best or St. Mary upon not less than thirty (30) days prior written notice to
the other.

(b)         Involuntary. Notwithstanding the foregoing, the employment of Best
by St. Mary hereunder shall terminate (i) in the event of the death of Best or
in the event that Best becomes incapacitated from carrying out his duties
hereunder in the reasonable judgment of the Board of Directors of St. Mary, or
(ii) in the event that Best in the performance of his duties for St. Mary
hereunder acts with gross negligence, gross incompetence, fraud or dishonesty,
as determined by the Board of Directors of St. Mary.

9.           Severance. In the event Best’s employment is terminated by St. Mary
for any reason other than the occurrence of an event described in subparagraph
8(b), St. Mary shall continue the salary of Best at its rate at the time of such
termination for a period of two years thereafter, together with a continuation
for two years of the insurance benefits in effect for him at the time of such
termination.

In the event that the employment of Best is terminated under circumstances such
that the terms of the Change of Control Executive Severance Agreement would
apply, and to the extent that severance pay or benefits, each considered
separately, to be received by Best pursuant to the terms of the Change of
Control Executive Severance Agreement would exceed the severance pay or
benefits, each considered separately, pursuant to the terms of this Agreement,
Best shall receive such excess severance pay or benefits under the Change of
Control Executive Severance Agreement pursuant to the terms thereof.

 

 

 

Page 4 of 6

 



 

 

10.        Internal Revenue Code Section 409A. This Agreement is intended in all
respects to comply with the provisions of Section 409A of the Code and in
particular, those provisions of Section 409A dealing with distributions. St.
Mary and Best shall interpret and apply the provisions of this Agreement in a
manner consistent with Section 409A of the Code. As a result, any payments that
are to be made to Best under other provisions of this Agreement which, under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 (the “Code”), may
not be made before the date which is six months after the date of the separation
of Best from employment service (the “Section 409A Six-Month Waiting Period”)
shall not be made during the Section 409A Six-Month Waiting Period. Rather, any
such payments shall be deferred and made immediately following the expiration of
the Section 409A Six-Month Waiting Period. In particular, with respect to the
severance payments provided for under Section 9 of this Agreement, (i) such
severance payments that would otherwise be made during the Section 409A
Six-Month Waiting Period shall be made in one lump sum upon the expiration of
the Section 409A Six-Month Waiting Period, and (ii) severance payments for the
remaining 18-month period (immediately after the expiration of the Section 409A
Six-Month Waiting Period) of the two full years of severance payments to which
Best may become entitled under Section 9 of this Agreement shall also be made in
lump sum upon the expiration of the Section 409A Six-Month Waiting Period.

 

11.

Miscellaneous.

(a)          The rights and obligations of Best and St. Mary under this
Agreement may not be assigned, transferred, pledged or encumbered but shall
otherwise inure to the benefit of and be binding upon the heirs, personal
representatives and successors of Best and St. Mary.

(b)          This Agreement and all questions arising hereunder shall be
governed by the laws of the State of Colorado.

(c)          This Agreement may be executed in counterparts, and signature pages
may be delivered by email or fax transmission.

 

 

 

Page 5 of 6

 



 

 



IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the day and year first above written.

 

AGREED:

 

ST. MARY LAND & EXPLORATION COMPANY,

a Delaware corporation

 

By: /S/ MARK A. HELLERSTEIN                

 

Mark A. Hellerstein

 

 

Chairman of the Board of Directors, President and

 

Chief Executive Officer

 

 

 

BY: /S/ A.J. “TONY” BEST                            

A. J. “Tony” Best

 

 

 

Page 6 of 6

 

 

 